___________

                                 No. 96-1139
                                 ___________

Humana Kansas City, Inc.,     *
f/k/a Prime Health Kansas City, *
Inc., d/b/a Humana Prime              *
Health Plan,                          *
                                      *   Appeal from the United States
              Appellant,        *   District Court for the
                                      *   Western District of Missouri
     v.                               *
                                      *              [UNPUBLISHED]
Continental Casualty Company,         *
one of the CNA Insurance      *
Companies,                    *
                                      *
              Appellee.               *

                                 ___________

                           Submitted: June 10, 1996

                           Filed: August 5, 1996
                                 ___________

Before RICHARD S. ARNOLD, Chief Judge, MORRIS SHEPPARD ARNOLD,       Circuit
Judge, and ROSENBAUM,* District Judge.
                               ___________

PER CURIAM.


     Humana Kansas City, Inc., appeals the district court’s2 grant of
summary judgment to defendant in its bad faith action.     Having carefully
reviewed the record and the parties’ briefs, we conclude that no error of
law or fact appears, and that an opinion would lack precedential value.




     *The HONORABLE JAMES M. ROSENBAUM, United States
     District Judge for the District of Minnesota, sitting
     by designation.
     2
     The Honorable Howard F. Sachs, Senior United States District
Judge for the Western District of Missouri.
Accordingly, we affirm.   See 8th Cir. R. 47B.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-